DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 1/7/2022.  These drawings are acceptable. 

Response to Amendment
The amendments filed 1/8/202022 have been entered. 
In regard to the claims, claims 1-4, 6-7, 11-14 remain pending in this application.  Claims 1, 3, 4, 6, 7,12-14 have been amended.  Claims 15-17 have been added.  
In regard to the drawings, drawings have been amended to include the reference sign “71”.  The objections to the drawings have been overcome.  
In regard to the specification, an amended paragraph 0041 has been submitted.  The objection to the specification has been overcome.  
In regards to the claim Rejections- 35 U.S.C. § 112(b), amended claims have been submitted.  The 112b rejection has been overcome.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In regards to 102 rejections of claims 1-2, 5, 8-10, and 14, applicant argues that the transmission pin is guided by these two leaf springs, which are spaced parallel to each other.  
Although the “leaf springs” of Jardret are roughly analogous to the pressure membranes of the instant application it is recognized that such leaf springs would likely provide more resistance to movement perpendicular to the vertical movement of the indenter.  
However, the cup springs of the Bernhardt reference (as referenced below) are more analogous to the instant applications pressure membrane in that they too would provide no greater resistance to movements perpendicular to the vertical movement of the indenter.  
Although the “pressure membrane” of the instant application may be distinct over the “leaf springs” of the Jardret reference they aren’t distinct over the “cup springs” of the Bernhardt reference.  
In regards to 103 rejections of claims, the examiner respectfully contends that with the inclusion of the Bernhardt reference the secondary references do make up for the deficiencies of Jardret.  While the “leaf springs” of the Jardret reference may not be 

In regards to the Mitsuhashi reference, neither the Non-Final Office Action mailed 10/7/2021 nor the rejection set forth below rely on the teachings of the Mitsuhashi reference.  One skilled in the art may not have arrived at an invention equivalent to the instant application had they used the Mitsuhashi reference.  

Specification
The disclosure is objected to because of the following informalities:
 Multiple reference characters have the same name.  For example, "first sensor element" refers to reference characters "label 84" and "label 88" (see specifications filed 7/17/2018 Para [0043] and Para [0044]).  Examiner suggests:  
Instead of "first sensor element 84" use "first sensor element of upper sensor 84"
Instead of "first sensor element 88" use "first sensor element of lower sensor 88"
Instead of "second sensor element 85" use "second sensor element of upper sensor 85"
Instead of "second sensor element 89" use "second sensor element of lower sensor 89"
The claims should use the same terminology as the specification (e.g. claim 7). 
Reference character “63” has been used to designate both “pressure stamp” in para 0039 and “closure” in para 0046.
Appropriate correction is required. 
[AltContent: textbox (Housing R1)][AltContent: ]
    PNG
    media_image1.png
    528
    518
    media_image1.png
    Greyscale

Annotated Fig. 3 from  Jardret (US 6945097 B2)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claims (1/8/2022) page 6 of 13 lines 11-12, Remarks (1/8/2022) page 8 of 13 line 5.
According to the Oxford English Dictionary (www.oed.com) under “4. Mechanics” definition C of ‘diaphragm’, a diaphragm is “a membrane stretched in or on a frame…”.  Therefore a “pressure diaphragm” is a further limitation over “pressure membrane”.  
Claim 15 recites the limitation that “the pressure membrane is a pressure diaphragm”.  The specification does not include any recitation of a “diaphragm” nor to describe such.  Therefore, the further limitation that the pressure membrane is a pressure diaphragm appears to introduce new matter; as this limitation is not supported in the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-2, 7, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jardret (US 6945097 B2) in view of Bernhardt (US 2803130 A). 
Regarding claim 1, Jardret teaches (in fig. 3) a measuring device for detecting measurement signals during a penetration movement of a penetration body into a surface of a test body or during a scanning movement of the penetration body on the surface of the test body (Jardret column 1 lines 51-57), having a housing (shown as R1 in annotated figure above) which accommodates a force generator (load device 204) and on which a holding element (leaf spring 208) is arranged spaced apart from the force generator (load device 204), said holding element being provided to be moveable relative to the housing at least in one direction along a longitudinal axis of the housing (column 5 lines 51-53) and accommodating the penetration body (scratch tip 202), and having at least one first measuring apparatus (‘capacitive gauge’ as shown in Fig. 3) for measuring the depth of penetration of the penetration body into the surface of the test body or of a travelling movement of the penetration body along the longitudinal axis towards the housing during a scanning movement on the surface of the test body (column 7 lines 56-65: measuring the movement of the indenter as it is scanned over the test body), and an extending transmission element (indenter column 206) is provided between the force generator (load device 204) and the penetration body (scratch tip 202) wherein the holding element (leaf spring 208) is formed on a lower edge region of a housing portion (Annotated Fig. 3 from Jardret R1) of the housing and at a distance from the force generator (see Fig. 3 – leaf spring 208 is positioned at a lower edge region of housing R1 and at a distance from the load device 204), wherein a first sensor element (a first part of ‘capacitive gauge’ on labeled element R1 in annotated diagram above) of the first measuring apparatus is fastened in the housing portion of the housing (as shown in Fig. 3), said sensor element communicating in a non-touching manner with a second sensor element (a second part of ‘capacitive gauge’ on labeled element 206) of the first measuring apparatus and being fastened to the transmission element (indenter column 206) wherein the transmission element extends between the force generator (Fig. 3 -load device 204) and the holding element (leaf spring 208) in the housing portion of the housing (shown as R1 in annotated figure above) without guidance, … and has a freedom of movement in at least one degree of freedom of the movement direction of the force generator (Jardret column 7 lines 62-65- “The lateral force applied to the column can be calculated from the lateral stiffness of the column assembly and the lateral displacement”), and wherein the holding element (Jardret label 208) is formed to be softer (Jardret column 5 lines 51-53: “column 206 held in position by leaf springs 208 to provide very low vertical stiffness and high lateral stiffness to restrain lateral motion of column 206”) in its extension plane at least in the direction of the displacement of the penetration body (Jardret 202)  compared to a direction perpendicular thereto (implied by Jardret column 8 lines 38-40-“scratch penetration, and tangential force curves in the residual scratch morphology”).  
Jardret does not teach wherein the holding element is formed as a pressure membrane.
Bernhardt does teach wherein the holding element is formed as a pressure membrane (Fig. 1 & 2- springs 3 and 4, column 4 lines 4-6- “release of the compressed air also the folded membrane 25 collapses and releases the prestress of the cup springs 3 and 4”, this shows that the cup springs are impermeable to the pressurized gasses and are thus pressure membranes).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret to include the cup springs (pressure membrane) as taught by Bernhardt.  The resulting device would have in addition to the sensitive measurement characteristics of the Jardret device also the long elastic path and shear elasticity (Bernhardt column 2 lines 58-62) of Bernhardt.  
Regarding claim 2, Jardret in view of Bernhardt teaches the measuring device according to claim 1, wherein the transmission element (Jardret 206) is formed to be a rod or pin shaped (Jardret Col. 1 Lines 57-60).  
Regarding claim 7, Jardret in view of Bernhardt teaches the measuring device according to claim 1, wherein a second measuring apparatus (Jardret Fig. 3 label 214 “Optical Sensor LFM motion” in annotated diagram above) is provided on the transmission element at a distance from the first measuring apparatus (Jardret Fig. 3 “capacitive gauge”).
Jardret in view of Bernhardt does not specifically teach wherein a first sensor of the second measuring apparatus is arranged on the housing or a housing portion of the housing and a second sensor of the second measuring apparatus is arranged on the transmission element.  
However, Jardret further teaches a position measuring device (‘capacitive gauge’ on labeled element R1 in annotated diagram above) comprising a first sensor element(a first part of ‘capacitive gauge’ on labeled element R1 in annotated diagram above) fastened to the housing, said first sensor element communicating in a non-touching manner with a second sensor element of the position measuring device and being fastened to the transmission element (a second part of ‘capacitive gauge’ attached to element 206 in annotated diagram above).  
Accordingly, Jardret teaches that it is known that capacitive gauges and optical sensors are functional equivalents for measuring displacement.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a capacitive gauge for the optical sensor because both elements were known equivalents for measuring displacement within the measuring art.  
The substitution would have resulted in the predictable result of measuring the displacement of the penetration body.  

Regarding claim 14, Jardret in view of Bernhardt teaches the measuring device according to 1, wherein the force generator (Jardret fig. 3 “electromagnetic loading device” 204) is formed as a piezoelectric drive, a pneumatic drive, a hydraulic drive or an electromagnetic drive (Jardret column 2 lines 5-7).
Regarding claim 15, Jardret in view of Bernhardt teaches the measuring device according to claim 1.  Jardret does not teach wherein the pressure membrane is a pressure diaphragm.  
Bernhardt teaches wherein the pressure membrane is a pressure diaphragm (Bernhardt Fig. 1 & 2 – 3).   
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret with the cup springs (pressure membrane or pressure diaphragm) as taught by Bernhardt.  The resulting device would have in addition to the sensitive measurement characteristics of the Jardret device also the long elastic path and shear elasticity (Bernhardt column 2 lines 58-62) of Bernhardt.  

Regarding claim 16, Jardret in view of Bernhardt teaches the measuring device according to claim 1.  
Jardret does not teach wherein the pressure membrane includes longitudinal slots that enhance the softness of the pressure membrane in its extension plane at least in the direction of the displacement of the penetration body compared to a direction perpendicular thereto.  
Bernhardt does teach wherein the pressure membrane includes longitudinal slots (Fig. 2 - 3) that enhance the softness of the pressure membrane in its extension plane at least in the direction of the displacement (column 2 lines 57-61: “The cup springs advantageously possess the form with segmental cut outs represented in Fig. 2 which impart to the springs a long elastic path”) of the penetration body compared to a direction perpendicular thereto.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret with the cup springs (i.e. pressure diaphragm) as taught by Bernhardt instead of the leaf springs.  The resulting device would have the sensitive measurement characteristics of the Jardret device and the long elastic path of the Bernhardt reference.  
Regarding claim 17, Jardret in view of Bernhardt teaches the measuring device according to claim 1.  Jardret teaches a portion of the transmission element extends through the pressure membrane (“leaf springs” in the case of Jardret) to couple with the penetrating body.  
Jardret does not teach wherein the pressure membrane encompasses the longitudinal axis, nor that a periphery of the pressure membrane is seated in an edge region of the housing portion of the housing.  
Bernhardt does teach wherein the pressure membrane encompasses the longitudinal axis, a periphery of the pressure membrane is seated in an edge region of the housing portion of the housing (see annotated drawing from Bernhard below). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret with the teachings of Bernhardt.  The resulting device would have the measurement sensitivity of the Jardret reference with the control offered by the pressurized system of Bernhardt.  

    PNG
    media_image2.png
    451
    723
    media_image2.png
    Greyscale

Annotated Fig. 1 of Bernhardt (US 2803130 A)

   	Claim 3-4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jardret et al. (US 6,945,097 B2) in view of Bernhardt (US 2803130 A), and further in view of McKinley et al. (US 4976152 A). 

Regarding claim 3, Jardret in view of Bernhardt teaches all of claim 1 of the instant application.  Jardret in view of Bernhardt does not teach the transmission element (Jardret 206) is fastened to the force generator (Jardret fig. 3 “Electromagnetic Loading Device”) by a connection element.  
However, McKinley teaches using a connection element (McKinley 20) to connect a transmission element (McKinley 11) to an apparatus (“measuring system” column 1 lines 58-63).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret in view of Bernhardt to incorporate the teachings of McKinley to enable a simple and fast linking of the force generating element (Jardret “Electromagnetic Loading Device”) and the transmission element (Jardret 206).  
Regarding claim 4, Jardret in view of Bernhardt teaches the measuring device according to claim 1, Jardret in view of Bernhardt does not teach wherein the transmission element (Jardret 206) is fastened to at least one of the holding element (Jardret fig. 3 “leaf springs”) and the penetration body (Jardret 202) by a connection element.  
However, McKinley teaches fastening a penetration body (McKinley 15) to a transmission element (McKinley 14) using a connection element (McKinley 14b, 14c, and 14d)(column 2 lines 6-9).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret in view of Bernhardt to incorporate the teachings of McKinley to enable a simple and fast linking between the transmission element and the penetration body.  
Regarding claim 6, Jardret in view of Bernhardt and further in view of McKinley teaches the measuring device according to claim 3, 
McKinley teaches wherein the connection element (McKinley 20) is formed with an accommodating bore (opening shown in element 20 in figure 2 of McKinley) and an end of the transmission element (Jardret 206 corresponding to 11 in McKinley) is fastened therein (McKinley column 1 lines 58-63).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret in view of Bernhardt and further in view of McKinley with respect to claim 3 with the teachings of McKinley.  The resulting device would have the sensitive measurement characteristics of Jardret in view of Bernhardt with the precise centering of the indenter tip with respect to the sample of the McKinley reference (McKinley column 2 lines 23-25: “allows the probe tip to be centered precisely on the sample”).
Regarding claim 13, Jardret in view of Bernhardt teaches the measuring device according to claim 1, Jardret in view of Bernhardt does not teach wherein the penetration body (Jardret 202) is arranged exchangeably on a transmission pin (Jardret 206) or a penetration tip is arranged exchangeably on the penetration body.  
However, McKinley teaches (Specifications page 3 column 2 lines 19-23) using a connector (14b, 14c, and 14d) to allow a penetration body (15) to be arranged exchangeably on a transmission pin (McKinley label 14).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Jardret in view of Bernhardt to incorporate the teachings of McKinley to allow for simple replacement of the penetration body when the penetration body is damaged.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jardret et al. (US 6,945,097) in view of Bernhardt (US 2803130 A) in further view of Bonilla (US 7685869 B2). 
Regarding claim 11, Jardret in view of Bernhardt teaches the measuring device according to claim 1.  
 Applying KSR exemplary rationale B (mpep 2143 section B):
In regard to the holding element Bernhardt discloses prior art which differs from the instant application in that the instant application uses copper beryllium.  Bonilla discloses that the use of copper beryllium is well known in the art (column 6 lines 20-21: “…including beryllium copper, and machining methods well known to those versed in the art”).  It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Bernhardt with the substitution of copper beryllium for the holding element.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jardret et al. (US 6,945,097) in view of Bernhardt (US 2803130 A) in further view of Sawa (US 8655602). 
Regarding claim 12, Jardret in view of Bernhardt teaches the measuring device of claim 1.  Jardret in view of Bernhardt further teaches using a capacitive gauge (‘capacitive gauge’ in annotated diagram above) for measuring the depth of penetration of the penetration body into the surface of the test body.  Jardret in view of Bernhardt further teaches a second measuring device (Jardret label 214 “Optical Sensor LFM motion” in annotated diagram above) for measuring a traveling movement of the penetration body along the longitudinal axis toward the housing during a scanning movement on the surface of the test body (Jardret column 7 lines 56-65).
Jardret in view of Bernhard does not teach wherein either the first measuring apparatus or a further measuring device or both operate according to the eddy current principle.  
However, Sawa teaches (column 5 lines 47-49) that for a displacement sensor any of an eddy current type sensor, a capacitive type sensor, or an optical type sensor can be used.  
Accordingly, Sawa teaches that it is known that devices which operate on the eddy current principle are functional equivalents to capacitive gauges and optical sensors for measuring displacement.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted eddy current type sensors for the capacitive gauge and optical sensor because the elements were known equivalents for measuring displacement within the measuring art.  
The substitution would have resulted in the predictable result of measuring the displacement of the penetration body.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868